Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alyaman Amin Amer  on 4/12/2022.

The application has been amended as follows: 

Regarding Claim 1. The claim has been amended as follows:
A computer-implemented method for evaluating productivity, comprising: 
receiving a seismic cube and a seismic surface, wherein the seismic cube includes traces recorded at receivers deployed to collect seismic data, and the seismic surface is picked on the seismic cube; 
extracting, from the seismic cube, seismic wavelets with a wavelet length along an intersection of the seismic cube with the seismic surface for each spatial coordinate associated with the seismic surface, each seismic wavelet comprising a plurality of samples; 
calculating a respective weight to apply to each of the plurality of samples of each seismic wavelet, wherein the respective weight 
weight =             
                
                    
                        e
                    
                    
                        -
                        
                            
                                
                                    
                                        d
                                    
                                    
                                        2
                                    
                                
                            
                            
                                2
                                v
                            
                        
                    
                
            
        ,
where d =             
                
                    
                        i
                        n
                        d
                        e
                        x
                         
                        o
                        f
                         
                        c
                        u
                        r
                        r
                        e
                        n
                        t
                         
                        s
                        a
                        m
                        p
                        l
                        e
                        -
                        1
                        -
                        n
                        u
                        m
                        b
                        e
                        r
                         
                        o
                        f
                         
                        s
                        a
                        m
                        p
                        l
                        e
                        s
                         
                        a
                        b
                        o
                        v
                        e
                         
                        t
                        h
                        e
                         
                        c
                        u
                        r
                        r
                        e
                        n
                        t
                         
                        s
                        a
                        m
                        p
                        l
                        e
                    
                
            
        ,
where             
                v
                =
                -
                
                    
                        
                            
                                N
                            
                            
                                2
                            
                        
                    
                    
                        2
                        l
                        n
                        ⁡
                        (
                        α
                        )
                    
                
            
        ,
where N = max(samples above the current sample. samples below the current sample), and where α is a parameter reference; 
applying the respective weight to each sample to generate weighted seismic wavelets;
determining a reference wavelet; 
generating a three-dimensional (3D) surface attribute map based on comparing each of the weighted seismic wavelets to the reference wavelet; and 
evaluating a productivity of the seismic surface using the 3D surface attribute map.

Regarding Claim 10. The claim has been amended as follows:
One or more non-transitory computer-readable storage media coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to: 
receive a seismic cube and a seismic surface, wherein the seismic cube includes traces recorded at receivers deployed to collect seismic data, and the seismic surface is picked on the seismic cube; 
extract, from the seismic cube, seismic wavelets with a wavelet length along an intersection of the seismic cube with the seismic surface for each spatial coordinate associated with the seismic surface, each seismic wavelet comprising a plurality of samples;
calculate a respective weight to apply to each of the plurality of samples of each seismic wavelet, wherein the respective weight 
weight =             
                
                    
                        e
                    
                    
                        -
                        
                            
                                
                                    
                                        d
                                    
                                    
                                        2
                                    
                                
                            
                            
                                2
                                v
                            
                        
                    
                
            
        ,
where d =             
                
                    
                        i
                        n
                        d
                        e
                        x
                         
                        o
                        f
                         
                        c
                        u
                        r
                        r
                        e
                        n
                        t
                         
                        s
                        a
                        m
                        p
                        l
                        e
                        -
                        1
                        -
                        n
                        u
                        m
                        b
                        e
                        r
                         
                        o
                        f
                         
                        s
                        a
                        m
                        p
                        l
                        e
                        s
                         
                        a
                        b
                        o
                        v
                        e
                         
                        t
                        h
                        e
                         
                        c
                        u
                        r
                        r
                        e
                        n
                        t
                         
                        s
                        a
                        m
                        p
                        l
                        e
                    
                
            
        ,
where             
                v
                =
                -
                
                    
                        
                            
                                N
                            
                            
                                2
                            
                        
                    
                    
                        2
                        l
                        n
                        ⁡
                        (
                        α
                        )
                    
                
            
        ,
where N = max(samples above the current sample. samples below the current sample), and where α is a parameter reference; 
apply the respective weight to each sample to generate weighted seismic wavelets;
determining a reference wavelet; 
generate a three-dimensional (3D) surface attribute map based on comparing each of the weighted seismic wavelets to the reference wavelet; and 
evaluate a productivity of the seismic surface using the 3D surface attribute map.

Regarding Claim 11. The claim has been Canceled.

Regarding Claim 12. The claim has been amended as follows:
The computer-readable storage media of claim 10 [[11]], 
the instructions further comprising, before extracting the seismic wavelets, determining [[a]] the wavelet length for the selected seismic cube, 
wherein the wavelet length represents a number of genes in each of the seismic wavelets.

Regarding Claim 15. The claim has been amended as follows:
The computer-readable storage media of claim 10 [[11]], 
wherein the parameter reference ranges from 0.1 to 0.99.

Regarding Claim 16. The claim has been amended as follows:
The computer-readable storage media of claim 10 [[11]], 
wherein the reference wavelet is determined as a mean of the seismic wavelets.

Regarding Claim 17. The claim has been amended as follows:
The computer-readable storage media of claim 10 [[11]], 
wherein the reference wavelet is determined as the median of the extracted wavelets.

Regarding Claim 18. The claim has been amended as follows:
A system, comprising: 
one or more processors; and 
a computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to: 
receive a seismic cube and a seismic surface, wherein the seismic cube includes traces recorded at receivers deployed to collect seismic data, and the seismic surface is picked on the seismic cube; 
extract, from the seismic cube, seismic wavelets with a wavelet length along an intersection of the seismic cube with the seismic surface for each spatial coordinate associated with the seismic surface, each seismic wavelet comprising a plurality of samples;
calculate a respective weight to apply to each of the plurality of samples of each seismic wavelet, wherein the respective weight 
weight =             
                
                    
                        e
                    
                    
                        -
                        
                            
                                
                                    
                                        d
                                    
                                    
                                        2
                                    
                                
                            
                            
                                2
                                v
                            
                        
                    
                
            
        ,
where d =             
                
                    
                        i
                        n
                        d
                        e
                        x
                         
                        o
                        f
                         
                        c
                        u
                        r
                        r
                        e
                        n
                        t
                         
                        s
                        a
                        m
                        p
                        l
                        e
                        -
                        1
                        -
                        n
                        u
                        m
                        b
                        e
                        r
                         
                        o
                        f
                         
                        s
                        a
                        m
                        p
                        l
                        e
                        s
                         
                        a
                        b
                        o
                        v
                        e
                         
                        t
                        h
                        e
                         
                        c
                        u
                        r
                        r
                        e
                        n
                        t
                         
                        s
                        a
                        m
                        p
                        l
                        e
                    
                
            
        ,
where             
                v
                =
                -
                
                    
                        
                            
                                N
                            
                            
                                2
                            
                        
                    
                    
                        2
                        l
                        n
                        ⁡
                        (
                        α
                        )
                    
                
            
        ,
where N = max(samples above the current sample. samples below the current sample), and where α is a parameter reference; 
apply the respective weight to each sample to generate weighted seismic wavelets;
determining a reference wavelet; 
generate a three-dimensional (3D) surface attribute map based on comparing each of the weighted seismic wavelets to the reference wavelet; and 
evaluate a productivity of the seismic surface using the 3D surface attribute map.

Regarding Claim 19. The claim has been Canceled.

Regarding Claim 20. The claim has been amended as follows:
The system of claim 18, 
the instructions further comprising, before extracting the seismic wavelets, determining [[a]] the wavelet length for the selected seismic cube, 
wherein the wavelet length represents a number of genes in each of the seismic wavelets.

Reasons for Allowance
Claims 1, 3-4, 6-10, 12-13, 15-18, and 20 are allowed
The following is an examiner’s statement of reasons for allowance:
The independent claims 1, 10, and 18 are allowed for disclosing:
calculate a respective weight to apply to each of the plurality of samples of each seismic wavelet, wherein the respective weight for each sample is calculated as:
weight =                         
                            
                                
                                    e
                                
                                
                                    -
                                    
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            2
                                            v
                                        
                                    
                                
                            
                        
                    ,
where d =                         
                            
                                
                                    i
                                    n
                                    d
                                    e
                                    x
                                     
                                    o
                                    f
                                     
                                    c
                                    u
                                    r
                                    r
                                    e
                                    n
                                    t
                                     
                                    s
                                    a
                                    m
                                    p
                                    l
                                    e
                                    -
                                    1
                                    -
                                    n
                                    u
                                    m
                                    b
                                    e
                                    r
                                     
                                    o
                                    f
                                     
                                    s
                                    a
                                    m
                                    p
                                    l
                                    e
                                    s
                                     
                                    a
                                    b
                                    o
                                    v
                                    e
                                     
                                    t
                                    h
                                    e
                                     
                                    c
                                    u
                                    r
                                    r
                                    e
                                    n
                                    t
                                     
                                    s
                                    a
                                    m
                                    p
                                    l
                                    e
                                
                            
                        
                    ,
where                         
                            v
                            =
                            -
                            
                                
                                    
                                        
                                            N
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    2
                                    l
                                    n
                                    ⁡
                                    (
                                    α
                                    )
                                
                            
                        
                    ,
where N = max(samples above the current sample. samples below the current sample), and where α is a parameter reference; 
apply the respective weight to each sample to generate weighted seismic wavelets.

Tnacheri et al. (US 7519476 B1) discloses extracting wavelets using weights (See Col. 4, lines 38-46; Col. 5, line 62 – Col. 7, line 7). However, Tnacheri fails to disclose wherein the respective weight for each sample is calculated as: weight =                         
                            
                                
                                    e
                                
                                
                                    -
                                    
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            2
                                            v
                                        
                                    
                                
                            
                        
                    .

Dependent claims 3-4, 6-9, 12-13, 15-17, and 20 are allowed for depending from the allowed claims 1, 10, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                    
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863